                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FAYETTEVILLE DIVISION


JEFFREY W. POPE                                                                                  PLAINTIFF


         v.                              CIVIL NO. 5:18-CV-5156


ANDREW M. SAUL, 1 Commissioner,
Social Security Administration                                                                   DEFENDANT




                                        MEMORANDUM OPINION

         Plaintiff, Jeffrey Pope, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying his claims for a period of disability and disability insurance benefits

(DIB) and supplemental security income (SSI) under the provisions of Titles II and XVI of the

Social Security Act (Act). In this judicial review, the Court must determine whether there is

substantial evidence in the administrative record to support the Commissioner’s decision. See

42 U.S.C. § 405(g).

         Plaintiff protectively filed his current applications for DIB and SSI on May 21, 2015,

and May 28, 2015, respectively, alleging an inability to work since November 12, 2014, due

to major depressive disorder, anxiety disorder, diabetic, neuropathy in toes from diabetes,

hypertension, and slight curvature of the spine. (Tr. 69, 81, 95, 108). For DIB purposes,




1
  Andrew M. Saul, has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,
pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.


                                                            1
Plaintiff maintained insured status through December 31, 2018. (Tr. 69, 81, 95, 108). An

administrative hearing was held on August 21, 2017, at which Plaintiff and a vocational expert

testified. (Tr. 37-66).

        By written decision dated November 1, 2017, the ALJ found that during the relevant

time period, Plaintiff had severe impairments of depression, social anxiety, and obsessive-

compulsive disorder. (Tr. 16). However, after reviewing all of the evidence presented, the

ALJ determined that Plaintiff’s impairments did not meet or equal the level of severity of any

impairment listed in the Listing of Impairments found in Appendix I, Subpart P, Regulation

No. 4. (Tr. 18-20). The ALJ found that Plaintiff retained the residual functional capacity

(RFC) to perform a full range of work at all exertional levels but with the following non-

exertional limitations:

        [Plaintiff] is able to perform simple, routine & repetitive tasks, with regular
        breaks every 2 hours. His job should not involve over-the-shoulder type
        supervision. He is able to interact with supervisors as needed to receive work
        instructions. The [Plaintiff] is able to work in proximity to co-workers but
        should have no more than occasional direct work interaction with co-workers.
        He should never interact with the general-public. The job should not involve
        more than ordinary and routine changes in work setting or work duties.

(Tr. 20). With the help of a vocational expert (VE), the ALJ determined that although Plaintiff

was unable to perform his past relevant work, there were jobs that existed in significant

numbers in the national economy that Plaintiff could perform, such as a conveyor feeder

offbearer, a floor waxer, and an industrial sweeper cleaner. (Tr. 30). The ALJ concluded that

the Plaintiff had not been under a disability, as defined in the Social Security Act, from

November 12, 2014, through the date of the decision. (Tr. 30).

        Subsequently, Plaintiff requested a review of the hearing decision by the Appeals

Council, and that request was denied on June 11, 2018. (Tr. 1-6). Subsequently, Plaintiff filed



                                               2
this action. (Doc. 1). This case is before the undersigned pursuant to the consent of the parties.

(Doc. 7). Both parties have filed appeal briefs, and the case is now ready for decision. (Docs.

16, 17).

       This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a reasonable

mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).




                                                3
IT IS SO ORDERED AND ADJUDGED this 23rd day of July, 2019.




                               /s/ Erin L. Wiedemann
                               HON. ERIN L. WIEDEMANN
                               UNITED STATES MAGISTRATE JUDGE




                                4
